department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi br9 uilc internal_revenue_service national_office field_service_advice memorandum for houston district_counsel associate chief_counsel passthroughs special industries cc psi from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayers partnership a partnership b s_corporation management company trust date issue sec_1 are the losses reported by the taxpayers in connection with their oil_and_gas working interests activities conducted through partnership a passive or nonpassive activity losses for purposes of sec_469 are the losses reported by the taxpayers in connection with their oil_and_gas working interests activities conducted through the s_corporation passive or nonpassive activity losses for purposes of sec_469 conclusion sec_1 the losses reported by the taxpayers in connection with their oil_and_gas working interests activities conducted through partnership a are nonpassive activity losses because where the taxpayers each own a one percent general_partnership interest in partnership a and the taxpayers have liability with respect to the working interests the oil_and_gas working_interest activities are per se nonpassive activities under sec_469 and therefore any losses reported by the taxpayers in connection with those activities would be nonpassive activity losses the s_corporation limits the liability of its shareholders and therefore the working_interest exception is not applicable to the oil_and_gas interests activities of the s_corporation the taxpayers have not proven that they materially participated in the oil_and_gas activities of the s_corporation therefore the losses reported by the taxpayers in connection with these activities would be passive_activity_losses facts on schedule e of their joint income_tax return the taxpayers reported passive and nonpassive activity income and losses from three partnerships and an s_corporation the total amount of passive_activity income reported was dollar_figure and the total amount of nonpassive activity losses reported was dollar_figure for purposes of this memorandum the significant losses were from partnership a dollar_figure we have rewritten the issue statement to address the adjustments in the statutory_notice_of_deficiency the analysis provides the answers to the questions posed in your request for advice and s_corporation dollar_figure the examining agent recharacterized these losses as passive and offset dollar_figure of the losses against the taxpayers’ passive_activity income the taxpayers’ income was adjusted to account for the fact that the remainder of the losses would not offset any nonpassive activity income partnership a is a texas limited_partnership which filed its agreement of limited_partnership partnership a agreement with the texas secretary of state on date during taxpayers each owned a one percent general_partnership interest and a seven percent limited_partnership_interest in partnership a the remaining percent interest was held by the trust a limited_partner the partnership a agreement in sec_5 indemnified the general partners but did not limit the liability of the general partners the s_corporation elected s_corporation status on date in the husband transferred oil_and_gas working interests to the s_corporation in exchange for stock in the s_corporation in the husband was the sole shareholder of the s_corporation the husband was a general_partner of partnership b during the taxpayers liquidated their interests in partnership b in1994 according to the taxpayers during through and in and the taxpayers through partnership a and the s_corporation entered into exploration agreements with the management company whereby the management company as the program manager set up programs whereby the program manager agreed to acquire property interests and to develop those property interests and the taxpayers as the participants agreed to incur the costs of carrying out these programs under these programs the management company as the program manager and participants would engage in the joint acquisition of prospects and the drilling of exploratory wells on prospects situated within a program area property interests included for example interests in petroleum leases royalty interests and any rights relating to the acquisition development exploration and production of petroleum substances within specific geographical areas prospects are specific geographical areas which would contain one or more property interests the management company and the taxpayers also entered into operating agreements whereby the management company the operator of the working interests and the taxpayers the non-operators agreed to share the costs of operating the mineral_interests located in the prospects and share in the oil_and_gas produced in the prospects you have limited your request for advice to the losses_incurred by partnership a and the s_corporation pursuant to the exploration agreements following designation of a prospect for a program the program manager would establish an area of mutual interest ami in connection with that particular program if the participant consents to the acquisition of the property interest located in an ami that property interest is deemed to be a portion of the prospect and its development and operation is governed by the terms of the exploration and operation agreements according to the taxpayers the working interests held by the s_corporation are mutually owned by partnership a and the s_corporation because the property interests are located within ami s in which both the partnership and the corporation are participants the taxpayers contend that all of the activities with respect to partnership a and the s_corporation were conducted by the husband and his office manager not the wife these activities were described by the taxpayers in the date letter the husband received daily exploration work over completion and re-completion reports related to approximately wells via fax from the management company the husband spent approximately one hour each day usually during his lunch hour reviewing the reports determining the price per barrel of oil_and_gas condensate on the open market and if necessary discussing issues arising from the reports with the management company operation personnel the husband also received and reviewed the production logs summaries of the amount of number of barrels and quality of oil_and_gas being produced from a well two or three times a week several times each week the husband would also receive and review authorizations for expenditures afe’s the time spent reviewing and approving the afe’s varied based upon the nature of the expenditure the husband would review the well files and determine whether the expenditure was reasonable and necessary to the operation of the well prior to approving the afe if the afe related to a new exploration or drilling opportunity there were approximately in the husband would make a determination as to whether to participate usually based upon his review of the seismic data available drilling and production logs for the field and conversations with geologists drilling engineers and operations executives of the management company if the husband approved of the new venture he would sign the afe usually on behalf of both the s_corporation and the partnership on or about the tenth day of the month the husband would receive revenue checks for the wells for his review the husband with the assistance of his office manager would spend approximately two or four hours reconciling the revenue checks with the price per barrel of oil_and_gas condensate on the open market for each day in the month on or about the twentieth of each month the husband and the office manager would receive and review the bills for the month for approximately two to four hour the husband would determine which bills should be approved for payment on the fifteenth and the last day of each month the husband would spend approximately one hour cutting and signing the checks for the approved bills the taxpayers claim that the husband spent a total of hours in carrying out various activities with respect to the working interests specifically the husband alleges he spent hours for daily review of reports hours for review of afe’s bills and new exploration and drilling prospects and hours for review in addition to holding interests in the partnerships and the s_corporation the husband was a prominent surgeon a director and professor at a medical school and a partner in a medical partnership law sec_469 disallows a deduction for passive_activity_losses of individuals estates trusts closely held c corporations and personal_service_corporations for the taxable_year the passive_activity_loss is the amount by which the taxpayer’s aggregate passive_activity deductions exceed the taxpayer’s aggregate passive_activity income for the taxable_year sec_469 d the term passive_activity means any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 the term trade_or_business is defined as an activity i involving the conduct_of_a_trade_or_business within the meaning of sec_162 ii conducted in anticipation of the commencement of a trade_or_business or iii involving research or experimental expenditures that are or would be deductible under sec_174 sec_1_469-4 we have been asked to assume that the activities at issue qualify as a trade_or_business a passive_activity does not include any working_interest in any oil or gas property which the taxpayer holds directly or through an entity which does not limit the liability of the taxpayer with respect to such interest sec_469 temp sec_1_469-1t this rule applies without regard to the degree of participation of the taxpayer sec_469 for purposes of sec_469 and the regulations thereunder the term working_interest means a working or operating_mineral_interest in any tract_or_parcel_of_land within the meaning of sec_1_612-4 sec_1_469-1 an entity limits the liability of the taxpayer with respect to the interest ie drilling or operation of a well pursuant to a working_interest held through such entity if the taxpayer's interest in the entity is in part in the form of a limited_partnership_interest in a partnership in which the taxpayer is not a general_partner or stock in a corporation temp sec_1_469-1t the following examples illustrate the application of this rule example a owns a percent interest as a general_partner in the capital and profits of p a partnership which owns oil or gas working interests the other partners of p agree to indemnify a against liability in excess of a's capital_contribution for any of p's costs and expenses with respect to p's working interests as a general_partner however a is jointly and severally liable for all of p's liabilities and under paragraph e v b of this section the indemnification agreement is not taken into account in determining whether a holds the working interests through an entity that limits a's liability accordingly the partnership does not limit a's liability with respect to the drilling or operation of wells pursuant to the working interests example c is both a general_partner and a limited_partner in a partnership that owns a working_interest in oil or gas property because c owns an interest as a general_partner in each well drilled pursuant to the working_interest c's entire_interest in each well drilled pursuant to the working_interest is treated under paragraph e i of this section as an interest in an activity that is not a passive_activity without regard to whether c materially participates in such activity temp sec_1_469-1t if the working_interest exception in sec_469 does not apply an activity is a passive_activity if the taxpayer does not materially participate in the activity sec_469 a taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 the regulations provide seven tests for purposes of establishing material_participation temp sec_1_469-5t generally limited partners are not permitted to use all of the seven tests but this limitation does not apply if a partner also holds a general_partnership interest temp sec_1_469-5t each test under temp sec_1_469-5t requires some degree of participation participation is defined as any work done by an individual without regard to the capacity in which the individual does the work in connection with an activity in which the individual owns an interest at the time the work is done sec_1_469-5 work done by an individual in the individual’s capacity as an investor in an activity will not be treated as participation in the activity for purposes of determining material_participation unless the individual is directly involved in the day-today management or operations of the activity temp sec_1_469-5t analysis issue the parties have treated the oil_and_gas interests held through partnership a and the s_corporation as working interests for purposes of sec_469 the working_interest activities conducted through partnership a constitute per se nonpassive activities pursuant to sec_469 in the taxpayers each owned a one percent general_partnership interest and a seven percent limited_partnership_interest in partnership a as general partners and under texas law they were generally liable with respect to oil_and_gas working interests the partnership_agreement did not limit the general partner’s liability under texas partnership law the taxpayers were each jointly and severally liable for percent of partnership a’s working interests tex rev civ stat ann art 6132a-1 b provides that a general_partner of a limited_partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners and except as provided in the partnership_agreement a general_partner of a limited_partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners tex rev civ stat ann art 6132b-dollar_figure provides that all partners are liable jointly and severally for all debts and obligations of the partnership unless otherwise agreed by the claimant or provided by law in enacting sec_469 congress recognized that the typical oil_and_gas industry deal involved the sharing of the aspects of working interests between several parties including operators and investors the activities of these parties without the exemption would probably lead to passive_activity treatment for the nonoperators involved in these arrangements the exemption is designed to treat a nonoperator’s interest in a working_interest as per se nonpassive provided that the nonoperator did not have limited_liability respecting the interest and the interest was burdened with the cost of development and operation of this property with respect to this exemption the senate report indicated that in certain situations however the committee believes that financial risk or other factors rather than material_participation should be the relevant standard a situation in which financial risk is relevant relates to the oil_and_gas industry the committee believes that relief for this industry requires that tax benefits be provided to attract outside investors moreover the committee believes that such relief should be provided only with respect to investors who are willing to accept an unlimited and unprotected financial risk proportionate to their ownership interests in the oil_and_gas activities see s rep no pincite in this case while the taxpayers were both general and limited partners in partnership a the fact that they each held a one percent general_partnership interest in partnership a and as a result are jointly and severally liable for partnership a’s activities under the partnership_agreement and under texas law is sufficient to satisfy the rule in sec_469 accordingly the oil_and_gas working interests activities conducted through partnership a constitute per se nonpassive activities and the losses reported by the taxpayers in connection with these activities are nonpassive activity losses see sec_469 and example sec_1 and of temp sec_1_469-1t issue an s_corporation is an entity which limits liability for purposes of the working_interest exception of sec_469 therefore the working_interest exception does not apply to the oil_and_gas activities of the s_corporation temp sec_1_469-1t accordingly any losses_incurred in connection with these activities are passive_activity_losses if the taxpayers do not materially participate in the underlying activities further the losses_incurred in connection with the oil_and_gas activities held solely by the s_corporation would be passive_activity_losses because the taxpayers have failed to prove that they materially participated in those activities the taxpayers have attempted to establish their participation through the actions claimed for taxpayer-husband in the date letter for purposes of meeting the tests for material_participation the work done by the husband in his capacity as an investor in the activity is not treated as participation unless the individual is directly involved in the day-to-day management or operations of the activity temp sec_1_469-5t in this case husband’s participation in these activities involved studying and reviewing reports making financial decisions and determining the extent of his participation in the working interests activities identified as investor-type activities in temp sec_1_469-5t see also temp sec_1_469-5t example the husband was not actively involved in the day-to-day operations of these working interests the management company was responsible for the day-to-day management and operation of these interests accordingly the taxpayers failed to establish participation within the meaning of sec_1_469-5 in the oil_and_gas activity and so are precluded from meeting any of the tests for material_participation requirements under temp sec_1_469-5t the failure to establish any participation will also preclude the finding of minimum participation necessary to treat the oil_and_gas activity as a significant_participation_activity under temp sec_1_469-5t case development hazards and other considerations please call if you have any further questions by lorraine e gardner assistant branch chief branch associate chief_counsel passthroughs special industries
